Citation Nr: 1003857	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to November 1970, and from October 1973 to 
November 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD, rated 30 percent, effective July 3, 2003.  In February 
2009, the Veteran failed to appear for a Travel Board hearing 
scheduled at his request.  This case was before the Board in 
March 2009, when it was remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is 
reasonably shown to have been manifested by symptoms 
productive of occupational and social impairment with reduced 
reliability and productivity; symptoms productive of 
occupational and social impairment with deficiencies in most 
areas are not shown.  


CONCLUSION OF LAW

A 50 percent, but no higher, schedular rating is warranted 
for the Veteran's PTSD throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, while August 2008 and September 2009 supplemental 
SOCs (SSOCs) readjudicated the matter after the appellant 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record, and has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

The Veteran's pertinent VA treatment records and Social 
Security Administration (SSA) records have been secured.  The 
RO arranged for VA examinations in July 2008 and in August 
2009.  The examinations were thorough, and the examiners 
expressed familiarity with the Veteran's psychiatric 
disability picture.  It is not alleged that they were 
inadequate.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.	Factual Background

VA treatment records from July 2003 to November 2004 reveal 
that the Veteran's mood was dysphoric but was also noted to 
be euthymic; his affect was noted to be blunted but also 
noted to be unremarkable, stable, and appropriate.  He 
reported he had been contemplating suicide because of recent 
stressors.  He also reported he was unemployed and quit 
working as a logger and tree surgeon due to the deterioration 
of his health, primarily his coronary artery disease.  He 
indicated that he no longer experiences much enjoyment from 
activities he used to enjoy, such as gardening, working on an 
old car, hunting, and fishing; in January 2004, he reported 
he was working on a car with his son and that he works with 
his wife in caring for their plants.  He reported feelings of 
detachment or estrangement from others, a restricted range of 
affect, occasional difficulty falling asleep or staying 
asleep, irritability/outbursts of anger, difficulty 
concentrating, hypervigilance (e.g., checking to see what the 
disturbance is when the dogs bark, paranoia about who is 
driving through his trailer park), and an exaggerated startle 
response.  He reported weekly nightmares.  He was neatly 
dressed, and engaged appropriately in conversation; his 
speech was spontaneous.  He was oriented to time, place and 
person; his memory and cognitive functioning were intact; 
judgment and insight fair; speech fluent with normal volume 
and rate; and thought processes were coherent, logical, and 
goal-directed.  There were no paranoia, delusions, or 
homicidal ideation.  Axis I diagnoses included major 
depressive disorder (severe, without psychosis), PTSD (with 
symptoms of anger dyscontrol, noted to be improving on 
celexa), intermittent explosive disorder (noted to be 
improved with Divalproex), and adjustment disorder (with 
mixed disturbance of emotions and conduct).  GAF scores 
ranged from 30 to 60.  

December 2004 to March 2006 VA treatment records reveal that 
the Veteran was well groomed, affect blunted, speech 
spontaneous but fluent with normal volume and rate, alert and 
oriented to time, place, and person, cognitive functioning 
intact, thought processing coherent, logical and goal-
directed with no psychotic symptoms, content of thought 
appropriate, judgment and insight generally fair, and 
generally no suicidal or homicidal ideation (there was 
suicidal ideation in September 2005, albeit without suicidal 
intentions).  His activities consisted of watching TV, 
watering flowers, trimming plants, and working on an old car.  
He reported that he found it difficult to stay alone, and 
that he had become dependent on his wife.  His memory was 
generally within normal limits (in October 2005 he reported 
short-term memory problems).  GAF scores ranged from 46 to 
49.  

In a May 2006 letter Dr. J. M. F. stated that the Veteran's 
PTSD (considered to be severe) showed evidence of severely 
impaired judgment and difficulty coping with daily life.  
Examples given included the Veteran giving control of 
finances to his wife despite her past history of compulsive 
spending, failure to pay debts, and legal charges of forgery.  
He cited the Veteran's refusal to discipline his son (with 
his current spouse), despite urging by others that the son be 
disciplined.  Finally, he cited the Veteran's past history of 
severe substance abuse, and that the only reason he did not 
drink now was his fear of his wife calling authorities.  

On July 2008 VA examination, the Veteran complained of 
nightmares once in two nights and difficulty sleeping.  He 
denied loss of interest in pleasurable activities upon 
separation from active service, and denied restricted affect.  
He reported he was close with his wife and his son, but had 
no close relationships with friends.  He reported problems 
with irritability involving outbursts in stores with other 
customers, problems with concentration when driving (his wife 
now drove), memory and energy difficulties, being 
uncomfortable in crowds (especially in lines when there are 
people behind him), and being easily startled by a sudden 
loud noise (e.g., firecrackers).  He reported being sad for a 
couple of hours each day.  He also reported passive suicidal 
ideation two to three times a week (he denied intent to harm 
himself); he denied homicidal ideation.  He denied symptoms 
of bipolar disorder, obsessive-compulsive disorder, and panic 
disorder.  He also denied auditory and visual hallucinations.  
He was casually dressed, oriented to person, place, and time, 
and cooperative throughout the interview.  His thoughts were 
logical and coherent.  He remembered three words after 
immediate recall and after a short delay; he spelled a five-
letter word forward and backwards; and completed serial 
sevens successfully.  His wife is in charge of laundry, 
cooking, driving, and the finances.  He contributes to some 
chores around the house.  He is able to manage his personal 
hygiene independently.  The Axis I diagnoses were PTSD and 
depressive disorder, not otherwise specified.  The GAF score 
assigned was 50.  
SSA records reveal that (in November 2003) the Veteran began 
receiving disability benefits for a primary diagnosis of 
major depressive disorder, and a secondary diagnosis of 
coronary artery disease with angina, with disability from 
February 2000.  

May 2006 to May 2009 VA treatment records reveal that the 
Veteran was casually groomed, speech was spontaneous with 
normal rate and volume and appropriate to the topic of 
conversation, mood depressed, affect blunted/detached.  He 
reported passive suicidal ideation, but denied suicide intent 
or homicidal ideation.  He also denied psychotic symptoms.  
His thought process was clear and goal-directed and he was 
oriented to time, place, and person.  His memory and 
cognitive functioning were intact, and his judgment and 
insight were fair.  His complaints included nightmares about 
twice a week and experiencing intrusive thoughts.  In 
November 2006, it was noted that he had distanced himself 
from his daughter (from a previous marriage) but felt the 
need to have more of a relationship with her.  He experienced 
fluctuations in motivation and interest in leisure 
activities.  There were several reported incidents of anger 
outbursts at other people in public.  In June 2008, he 
reported experiencing flashbacks to the smell of diesel fuel 
and the sound of helicopters.  In July 2008, he reported that 
although he had friends, he felt alone.  GAF scores ranged 
from 44 to 53.  

On August 2009 VA examination, the Veteran reported that he 
and his wife get along well.  He had no friends (his former 
friends still drank alcohol and he avoided them for that 
reason).  On a typical day he worked in the yard or on 
errands for his wife.  He became depressed watching the news 
about soldiers returning from Iraq, and had nightmares, 
problems with intense irritability, and tendencies to become 
angry and rageful.  He also endorsed intrusive thoughts of 
Vietnam, avoidance of reminders of the war (such as war 
movies), and that he was emotionally detached from others.  
He indicated he was hypervigilant.  He reported symptoms of 
depression including a low mood, loss of interest in the 
usual activities, feeling unmotivated and occasional passive 
suicidal ideation.  He denied symptoms of obsessive 
compulsive disorder or generalized anxiety disorder.  He had 
no symptoms of psychosis.  He denied physical violence 
towards others when he was angry, and denied current 
homicidal ideation.  He was adequately groomed and 
cooperative in the interview; his speech was slow.  His mood 
was sad and worried, his range of affect relatively 
constricted and somewhat flat, although appropriate and 
stable.  His thought process appeared logical, coherent and 
goal-directed.  The content of his thoughts was positive for 
occasional passive suicidal ideation.  He was alert, 
oriented, and free of confusion.  He recalled two of three 
objects after a brief delay, he was able to count backwards 
by sevens (although he was quite slow), and he knew the last 
three presidents; his insight and judgment appeared marginal.  
The examiner opined that the Veteran's depressive disorder 
appeared secondary to his PTSD.  He assigned a GAF score of 
50 (for significant impairment socially and vocationally and 
passive suicidal ideation).  

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A score of 31-40 is assigned where 
there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of major depressive disorder, intermittent 
explosive disorder, and adjustment disorder.  However, 
records have not specifically indicated what symptoms are 
attributable only to these nonservice-connected disabilities.  
Notably, the August 2009 VA examiner found that the Veteran's 
depressive disorder was secondary to PTSD.  Thus, the Board 
will, for the limited purpose of this decision, attribute all 
psychiatric signs and symptoms to the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

On longitudinal review of the record, the Board finds that 
(for the entire appeal period) the disability picture 
presented by the Veteran's PTSD is one consistent with the 
level of impairment associated with the criteria for a 50 
percent rating, i.e., that the PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity.  For example, treatment records from early 
in the appeal period note blunted affect; a provider's 
citation of impaired judgment (although the Board notes that 
giving control of finances to a spouse, regardless of the 
spouse's aptitude for such, does not, of itself, establish 
severely impaired judgment, there may have been factors 
warranting such); having negligible social relationships 
beyond immediate family; anger outbursts in public 
(reflecting both impaired judgment and mood disturbances); 
and evidence of difficulty establishing effective work and 
social relationships (such as estrangement from a daughter).  
Accordingly, the Board finds that the Veteran's PTSD warrants 
a 50 percent rating for the entire appeal period.  

However, the record does not show (or suggest) that at any 
time during the appeal period the Veteran's PTSD was 
manifested by symptoms warranting an even higher (70 percent) 
rating.  While he has self-reported occasional suicidal 
ideation, he has denied intent to harm himself, and denied 
homicidal ideation.  He has not displayed obsessional rituals 
or illogical, obscured or irrelevant speech.  He has not 
exhibited near continuous panic.  While he has been described 
as depressed, his depression has not been described of being 
of such gravity as to affect his ability to function 
independently, appropriately, and effectively.  While he has 
reported outbursts of anger toward others, such has not 
progressed to the level of violence.  He has not shown any 
spatial disorientation or neglect of personal 
hygiene/appearance.  He copes with stressful situations by 
avoidance (and what appears to be compromise, including 
letting his spouse handle family finances).  And while he 
apparently has some difficulty maintaining effective 
relationships, he has not displayed an inability to maintain 
such.  While he is estranged from a daughter, he is close to 
his wife and son; and while he has indicated he has forsaken 
friendships, this in part (as he has indicated) is goal-
oriented - they drink, he seeks to abstain.  In short, the 
record does not reflect that the Veteran's PTSD is manifested 
by symptoms associated with/of a gravity consistent with a 70 
percent rating.  

The Board is aware that at various times the Veteran has been 
assigned GAF scores of 50 and below, as low as in the 30's, 
in VA treatment records.  Such scores signify there are 
symptoms such as impairment in reality testing and 
communication, neglect of family, severe obsessional rituals, 
suicidal ideation, etc.  The record reflects that the Veteran 
does not suffer from hallucinations, that he has been 
oriented to person, place and time, and that his thoughts 
have been logical and coherent throughout the appeal period.  
While there have been self-reports of suicidal ideation, the 
Veteran has consistently denied suicidal intent.  There is 
also no evidence of obsessional rituals that interfere with 
routine activities.  The record also reflects that he has 
good relationships with his wife and son (and has not 
neglected them).  While he has few friends, if any, and he 
tends to isolate himself, this in part is goal-oriented (as 
noted above).  Hence, the lower GAF scores are inconsistent 
with the clinical findings reported, and as they are also 
unexplained, may not be found to be dispositive.  The Board 
is also aware that the Veteran has been awarded SSA 
disability benefits.  However, such award was for physical 
(and nonservice-connected) disabilities as well as for 
psychiatric disability, and such award (while for 
consideration) likewise may not be found dispositive.  

The Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher schedular rating (70 percent) were met.  
The Board has also considered whether referral for 
consideration of an extraschedular rating is necessary.  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate 
because it does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Comparing the Veteran's 
symptomatology to the rating schedule criteria outlined 
above, the Board finds that all symptoms and associated 
impairment of the Veteran's PTSD throughout the appeal period 
are encompassed by the rating schedule criteria, and that 
those criteria are therefore, adequate; hence, referral for 
extraschedular consideration is not required.  Notably, the 
Veteran is retired, and has been granted a total disability 
rating based on individual unemployability.  See Shinseki v. 
Rice, 22 Vet. App. 447 (2009).  


ORDER

A 50 percent (but no higher) rating is granted for the 
Veteran's PTSD, subject to the regulations governing payment 
of monetary awards.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


